DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 has been considered by the examiner.

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 04/15/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Examiner’s Amendment and Reasons for Allowance below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric C. Arnell on 05/06/2021. The application has been amended as follows:

Claim 1 (Amended): A method for determining a thrust force of an aircraft engine, wherein the aircraft engine is attached to an aircraft by a force transferring element of an engine mount with a known geometry, the force transferring element is provided with aplurality of strain gauges enabling determination of a strain state of the force transferring element, and aplurality of temperature sensors at least corresponding to the number of strain gauges is provided for measurement of a surface temperature, wherein in each case at least one of the plurality of temperature sensors is disposed adjacent to a respective one of the plurality of strain gauges, the method comprising: determining the surface temperature of the force transferring element in the vicinity of the strain gauges by the respective temperature sensors that are disposed in the immediate vicinity; determining a strain of the force transferring element at points at whichthe strain gauges are provided; determining the strain state of the force transferring elements based on the determined strain and compensating for temperature effects by taking into account the respective surface temperature determined in the immediate vicinity of the corresponding one of the strain gauges, wherein the compensation of the at least one of a variation of heating of the force transferring element over a cross-section thereof, a variation of heating of the force transferring element as a function of a variation of the ambient temperature over time, and a variation of the temperature response of the strain gauges as a function of the variation of the ambient temperature over time; and calculating the thrust force of the aircraft engine from the determined strain state.

Claim 4 (Amended): The method according to claim 1, wherein non-uniform heating of the force transferring element over a cross-section thereof, 

Claim 7 (Amended): An assembly for determining the thrust force of an aircraft engine, wherein the aircraft engine is fastened to an aircraft by force transferring elements of an engine mount with a known geometry, wherein the force transferring elements are provided with aplurality of strain gauges enabling a determination of a strain state of the force transferring elements, and aplurality of temperature sensors at least corresponding to plurality of strain gauges and the plurality of temperature sensors are connected to a detector configured to detect measurement results of the strain gauges and the temperature sensors, wherein the detector is connectable to an analysis unit that is configured to determine the thrust force of the aircraft engine by: determining the surface temperature of the force transferring elements in the vicinity of the strain gauges by the respective temperature sensors that are disposed in the immediate vicinity; determining a strain of the force transferring elements at points at which the strain gauges are provided; determining the strain state of the force transferring elements based on the determined strain and compensating for temperature effects by taking into account the respective surface temperature determined in the immediate vicinity of the corresponding one of the strain gauges, wherein the compensation of the temperature effects takes into account both static and transient influences based on predetermined influences of temperature and temperature changes, wherein the static influences comprise a temperature response of the strain gauges, and wherein the transient influences compriseat least one of heating of the engine mount or the force-transferring elements over a cross-section thereof, and a variation of a temperature response of a strain gauge or a strain measurement point as a function of a variation of the ambient temperature over time; and calculating the thrust force of the aircraft engine from the determined strain state.



Claim 13 (Amended): The method according to claim 1, wherein the transient influences comprise a variation of a temperature response of

Cancel claim 15.

Cancel claim 16.


Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, although Hegenbart and Thulke teach a method for determining a thrust force of an aircraft engine including collocating strain gauges and temperature sensors on a thrust element, measuring the surface temperature and strain at the strain gauges, compensating the strain for the change in resistance of the strain gauge due to temperature and compensating the strain for a difference in the thermal expansion of strain gauges vs. the thermal expansion of thrust elements and determining the thrust of the engine; they do not teach Applicant’s method including compensating a strain measurement based on the heating over a cross section of a wherein the transient influences comprise at least one of a variation of heating of the force transferring element over a cross-section thereof, a variation of heating of the force transferring element as a function of a variation of the ambient temperature over time, and a variation of the temperature response of the strain gauges as a function of the variation of the ambient temperature over time, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 7, although Hegenbart and Thulke teach an assembly for determining a thrust force of an aircraft engine where the engine is fastened to the aircraft using thrust elements and a support structure, strain gauges and temperature sensors are collocated on the thrust element and connected to an electronics unit through an amplifier unit, and the electronics unit determines the thrust of the engine by: measuring the surface temperature and strain at the strain gauges, compensating the strain for the change in resistance of the strain gauge due to temperature and compensating the strain for a difference in the thermal expansion of strain gauges vs. the thermal expansion of thrust elements and determining the thrust of the engine; they do not teach Applicant’s assembly including compensating a strain measurement based on the heating over a cross section of an thrust element or support element and/or a variation of heating of the strain gauge or strain gauge measurement point over time. Furthermore, no other prior art can be found to motivate or teach Applicant’s assembly for determining a thrust force wherein the transient influences comprise at least one of heating of the engine mount or the force-transferring elements over a cross-section thereof, and a variation of a temperature response of a strain gauge or a strain measurement point as a function of a variation of the ambient temperature over time, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856